            Case 3:19-cv-00322-JWD-EWD         Document 4       06/12/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 ANNE WHITE HAT, RAMON MEJÍA,                          *   CIVIL ACTION
 KAREN SAVAGE, SHARON LAVIGNE,                         *
 HARRY JOSEPH, KATHERINE                               *   NO. 3:19-cv-00322-JWD-EWD
 AASLESTAD, PETER AASLESTAD, THEDA                     *
 LARSON WRIGHT, ALBERTA LARSON                         *
 STEVENS, JUDITH LARSON HERNANDEZ,                     *   JUDGE
 RISE ST. JAMES, 350 NEW ORLEANS, and                  *   JOHN W. DEGRAVELLES
 LOUISIANA BUCKET BRIGADE                              *
            Plaintiffs                                 *
                                                       *   MAGISTRATE JUDGE
                         VERSUS                        *   ERIN WILDER-DOOMES
                                                       *
 JEFF LANDRY, in his official capacity as              *
 Attorney General of Louisiana; BO DUHÉ, in            *
 his official capacity as District Attorney of the     *
 16th Judicial District Attorney’s Office;             *
 RONALD J. THERIOT, in is official capacity            *
 as Sheriff of St. Martin Parish                       *
                 Defendants                            *
*****************************

   EX PARTE FIRST MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE
     PLEADINGS FILED ON BEHALF OF M. BOFILL DUHÉ IN HIS OFFICIAL
    CAPACITY AS DISTRICT ATTORNEY FOR THE 16TH JUDICIAL DISTRICT,
                         STATE OF LOUISIANA

           NOW INTO COURT, through undersigned counsel, comes M. Bofill Duhé, in his

official capacity as District Attorney for the 16th Judicial District, State of Louisiana

(incorrectly named in the Complaint as “Bo Duhé”) (“Movant”); and on suggesting to the Court

that said Movant, out of an abundance of caution, appears specially herein solely for the purpose

of bringing this motion and expressly reserving all of his defenses and/or motions under Rule 12

of the Federal Rules of Civil Procedure or otherwise, including, but not limited to, insufficiency

of service of process;




546.0315
         Case 3:19-cv-00322-JWD-EWD               Document 4       06/12/19 Page 2 of 3



       On further suggesting to the Court that on or about May 23, 2019 said Movant was

purportedly served with a “Complaint for Declaratory and Injunctive Relief”, and that responsive

pleadings would be due on June 13, 2019; and on further suggesting to the Court that undersigned

counsel has just been retained and that additional time is required to inquire into the facts presented

in order to properly and adequately file responsive pleadings in these proceedings; and therefore

Movant respectfully requests an extension of time of twenty-one (21) days from June 13, 2019 in

which to file responsive pleadings on behalf of M. Bofill Duhé, his official capacity as District

Attorney for the 16th Judicial District, State of Louisiana; that is, up and including July 5, 2019.

       Pursuant to Local Civil Rule 7 (a) Movant certifies that this is the first extension of time

requested and that no objection to such extension has been previously filed in the record.

       WHEREFORE, it is prayed that M. Bofill Duhé, in his official capacity as District

Attorney for the 16th Judicial District, State of Louisiana, be granted an extension of time of

twenty-one (21) days; that is, up to and including July 5, 2019, to file motions and/or other

responsive pleadings in this matter as set forth hereinabove; and further be granted such other

general and equitable relief as the Court may deem appropriate.

                                                       Respectfully submitted,

                                                       s/ Ralph R. Alexis, III
                                                       Ralph R. Alexis, III, T.A. (2379)
                                                       Glenn B. Adams (2316)
                                                       Corey D. Moll (34245)
                                                       PORTEOUS, HAINKEL AND JOHNSON, LLP
                                                       704 Carondelet Street
                                                       New Orleans, LA 70130-3774
                                                       Phone: (504) 581-3838
                                                       Fax: (504) 581-4069
                                                       E-mail: ralexis@phjlaw.com
                                                       E-mail: gadams@phjlaw.com
                                                       Counsel for M. Bofill Duhé, his official
                                                       capacity as District Attorney for the 16th
                                                       Judicial District, State of Louisiana



                                                 -2-
         Case 3:19-cv-00322-JWD-EWD              Document 4     06/12/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I do hereby certify that on June 12, 2019 a copy of the above and foregoing pleading was

filed with the Clerk of Court by using the CM/ECF system which will send a notice of electronic

filing to all counsel of record unless indicated otherwise.


                                                      s/ Ralph R. Alexis, III
                                                      RALPH R. ALEXIS, III




                                                -3-
